NUMBER 13-11-00747-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

JAIME ARTURO VILLARREAL,                                                   Appellant,


                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 332nd District Court
                           of Hidalgo County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
           Memorandum Opinion by Chief Justice Valdez
      A jury found appellant, Jaime Arturo Villarreal, guilty of attempted capital murder

and capital murder. See TEX. PENAL CODE ANN. §§ 15.01 (West 2011), 19.03(a)(2)

(West Supp. 2011). Villarreal received a life sentence for both counts. Villarreal’s

appellate counsel, concluding that the appeal in this cause is frivolous, filed an
amended Anders brief, in which he reviewed the merits, or lack thereof, of the appeal.

We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Villarreal’s appellate

counsel has filed a motion to withdraw and a brief with this Court stating that he has

found no reversible error committed by the trial court and no arguable ground of error

upon which an appeal can be predicated. Counsel’s brief meets the requirements of

Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (AIn Texas, an Anders brief need not specifically advance

>arguable= points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.@) (citing Hawkins

v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford

v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Villarreal’s counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court’s judgment. Counsel specifically noted that he

reviewed the following potential issues: (1) the sufficiency of the evidence; (2) whether

venue was proper; (3) admissibility of photographs at trial; (4) the possibility of a double

jeopardy violation; and (5) an outburst in the audience. Counsel then proceeded to

explain why these potential issues are without merit. Counsel has demonstrated that he

has complied with the requirements of Anders by (1) examining the record and finding

no arguable grounds to advance on appeal, (2) serving a copy of the brief and motion to

withdraw as counsel on appellant, (3) providing appellant with a copy of the record, and

                                             2
(4) informing appellant of his right to review the record and to file a pro se response

raising any ground of error or complaint which he may desire. See Anders, 386 U.S. at

744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

Counsel has informed this Court that he has forwarded a copy of his brief to Villarreal

and has informed Villarreal of his right to file a pro se response. See Anders, 386 U.S.

at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409

n.23. Villarreal has filed his pro se response with this Court.1 See In re Schulman, 252
S.W.3d at 409.

                                     II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record, counsel’s amended brief, and

Villarreal’s pro se responses, including his allegation of ineffective assistance of

appellate counsel; however, we have found nothing that would arguably support an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (ADue

to the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the

court of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.@);

Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.



        1
           On July 30, 2012, Villarreal’s appellate counsel filed an Anders brief with this Court. In his pro
se response filed on September 10, 2012, Villarreal complained that his appellate counsel provided
ineffective assistance because he failed to “master the trial record, [thoroughly] research the law, and
exercise judgment in identifying possible grounds for appeal.” This Court struck the Anders brief filed on
July 30, and ordered appellate counsel to file an amended brief in compliance with Anders. Appellate
counsel filed an amended Anders brief on December 21, 2012, wherein he explained why he has
concluded that this appeal is without merit, cited pertinent legal authority supporting his conclusion, and
provided record references to the facts and procedural history. On March 14, 2013, Villarreal filed his
response to the amended Anders brief again complaining of ineffective assistance of appellate counsel.

                                                     3
                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Villarreal’s attorney has asked this Court for

permission to withdraw as counsel.                See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (AIf an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.@) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of the opinion and judgment to Villarreal and advise him of his

right to file a petition for discretionary review.2 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                                    ___________________
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of April, 2013.




        2
          No substitute counsel will be appointed. Should Villarreal wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Texas
Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                       4